DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MALTIDE JEAN-LOUIS,
                            Appellant,

                                    v.

 THE BANK OF NEW YORK MELLON f/k/a BANK OF NEW YORK AS
 TRUSTEE FOR THE BENEFIT OF THE CERTIFICATEHOLDERS OF
  CWALT, INC. ALTERNATIVE LOAN TRUST 205-33CB MORTGAGE
 PASS-THROUGH CERTIFICATES, SERIES 2005-33CB, SILFA JEAN-
    LOUIS, LEONADE JEAN-LOUIS and TATYANA JEAN-LOUIS,
                         Appellees.

                              No. 4D17-2137

                              [April 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502008CA032738XXXXMB.

  Philippe Symonovicz, Fort Lauderdale, for appellant.

  Dariel Abrahamy of Greenspoon Marder, P.A., Boca Raton, for Appellee
Bank of New York Mellon.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.